DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 11/22/2021 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. § 101 based upon consideration of the claim as a whole.  Independent claim 11 is directed to non-statutory subject matter.  Applicant's "computer program product" encompasses both statutory and non-statutory media including but not limited to carrier waves.  Applicant's invention constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 U.S.C. § 101.  Applicant is required to amend his claims to make it clear that his computer-readable medium includes only non-transitory media. See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmani et al., Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack, Springer Nature, 3.7.2019 [hereinafter “Selmani”].
	Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmani et al., Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack, Springer Nature, 3.7.2019 [hereinafter “Selmani”] and Mavrigian, Cylinder Bore Distortion, Engine Professional 2010 [hereinafter “Mavrigian”].
Regarding Claims 1 and 17, Selmani discloses a computer-implemented method [Abstract – “The ringpack capacity in the distorted bore cylinder was then analysed using ©Ricardo RINGPAK Solver.”] for estimating at least one ring-related parameter related to at least one piston ring during operation of an internal combustion engine [Title – “Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack”], the internal combustion engine comprising a cylinder block defining a cylinder bore having a cross-sectional shape and a cross-sectional size in a direction substantially perpendicular to a longitudinal axis of the cylinder bore [See Figs. 3-8.], the computer-implemented method comprising:
determining an estimated bore distortion indicative of respective differences between (1) the cross-sectional shape and an operational cross-sectional shape of the cylinder bore during operation of the internal combustion engine, and (2) the cross-sectional size and an operational cross-sectional size of the cylinder bore during operation of the internal combustion engine, the estimated bore distortion being based at least in part on a plurality of bore distortions corresponding to a plurality of respective piston locations within the cylinder bore during operation of the internal combustion engine; generating image data representative of the estimated bore distortion indicating the respective differences; cause execution of a bore distortion model configured to generate a representation of the estimated bore distortion [Fig. 8]; and
determining, using a ring performance model at least one ring-related parameter related to at least one piston ring during operation of the internal combustion engine, the ring performance model being configured to determine the at least one ring-related parameter [Page 5 – “In the present work, the problem was extended to the effect of the bore distortion on the ring pack performance. In order to investigate the effect of the bore distortion on the sealing capacity of the ring pack, a set of simulations were performed on the test engine. The simulations were performed considering initially the straight bore (nominal diameter), subsequently was introduced each distortion order as it occurred separately, and at the end the nominal distorted bore. The presented results include the ring dynamics, inter ring gas pressures, ring/liner clearances and the total cumulated blow by for each case under exam.”Page 5 – “In the next figures are depicted the results for each distortion case, starting from Figs. 9, 10, 11, 12, 13 and 14. Then in Fig. 15 are depicted the values of the blow by gasses, expressed as percentage of the total cylinder mass at bottom dead center.”Page 8 – “Finally, in Fig. 15 are depicted the results for the distorted bore in real conditions, namely when all the distortion orders are included and combined together.”] based at least in part on:
a bore distortion signal indicative of the estimated bore distortion [Abstract – “the bore distortion of the cylinder was obtained and its orders calculated through Fourier series”];
a static data signal indicative of static parameters related to the internal combustion engine [Page 5 – “The simulations were performed considering initially the straight bore (nominal diameter)”]; and
a dynamic data signal indicative of dynamic parameters related to operation of the internal combustion engine [Page 5 – “The engine was a common four cylinder diesel engine, run at the speed of 2000 rpm and full load.”].
	Selmani fails to disclose generating image data indicating a representation of the cylinder bore having the cross-sectional shape and the cross-sectional size, and a representation of the estimated bore distortion of the cylinder; and causing display of the image data.  However, Selmani does teach a depiction of cylinder bore distortion relative to cross-sectional shape and size [See Figs. 6/7].  It would have been obvious to display an undistorted cylinder bore along with the depiction of the bore distortion so that a user would be able to ascertain the relative magnitude and effect of the bore distortion during operation.
	Regarding Claims 17 and 21, Selmani fails to disclose that the bore distortion model generates a first three-dimensional (3D) representation of the estimated bore distortion and a second 3D representation of the cylinder bore with the cross-sectional size and the operational cross-sectional.  However, Mavrigian discloses the display of a cylinder bore and its distortion in such a manner [See Fig. 2, “isometric” view].  It would have been obvious to display the analysis results in such a manner so that a user could easily visualize the effects of cylinder bore distortion.

Regarding Claims 2 and 18, Selmani discloses that determining the estimated bore distortion comprises: determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles at least partially through at least one stroke of a piston to determine a plurality of operational cross-sectional shape segments and a plurality of operational cross-sectional size segments [Fig. 8].

Regarding Claims 3 and 19, Selmani discloses that determining the estimated bore distortion further comprises combining the plurality of operational cross-sectional shape segments and the plurality of operational cross-sectional size segments to define a bore distortion surface indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claims 4 and 20, Selmani discloses that determining the estimated bore distortion comprises: determining a plurality of estimated operational cross-sectional shapes and a plurality of estimated operational cross-sectional sizes of the cylinder bore at each of a plurality of crankshaft angles at least partially through at least one stroke of a piston during operation of the internal combustion engine [Fig. 8]; and
combining the plurality of estimated operational cross-sectional shapes and the plurality of estimated operational cross-sectional sizes to define a bore distortion surface for each of the plurality of crankshaft angles indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together].

Regarding Claim 6, Selmani discloses that determining the estimated bore distortion comprises determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles through at least two strokes of a piston [Fig. 8 – top, mid, bottom].

Regarding Claim 7, Selmani discloses that the static parameters comprise at least one of dimensions of at least one component of the internal combustion engine, material-related properties of at least one component of the internal combustion engine, or lubricant-related properties [Page 5 – “The simulations were performed considering initially the straight bore (nominal diameter)”].

Regarding Claim 8, Selmani discloses that the dynamic parameters comprise at least one of operating conditions associated with operation of the internal combustion engine or at least one of pressure or temperature associated with operation of the internal combustion engine [Page 5 – “The engine was a common four cylinder diesel engine, run at the speed of 2000 rpm and full load.”].

Regarding Claim 9, Selmani discloses that determining the at least one ring-related parameter related to the at least one piston ring during operation of the internal combustion engine comprises determining at least one of ring friction, ring wear, blowby, oil consumption, or at least one ring force [Page 9 – “In Fig. 16 are provided the results of the calculations in terms of blow-by gasses lost in the crankcase, expressed as percentage of the total cylinder mass.”].

Claims 11-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmani et al., Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack, Springer Nature, 3.7.2019 [hereinafter “Selmani”] and Kamat et al. (US 20180283309 A1)[hereinafter “Kamat”].
	Regarding Claims 11 and 22, Selmani discloses the recited subject matter (see the discussion of Claim 1, above), but fails to disclose determining an operational parameter of the internal combustion engine, or a second internal combustion engine, based at least in part on the at least one ring-related parameter; and controlling the internal combustion engine or the second internal combustion engine based at least in part on the operational parameter.
	However, Kamat discloses controlling an engine in order to reduce the negative effects of bore distortion [Paragraph [0002]].  It would have been obvious to control an engine based on estimated bore distortions in order to alleviate such negative effects.

Regarding Claim 12, Selmani discloses that determining the estimated bore distortion comprises: determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles at least partially through at least one stroke of a piston to determine a plurality of operational cross-sectional shape segments and a plurality of operational cross-sectional size segments [Fig. 8].

Regarding Claim 13, Selmani discloses that determining the estimated bore distortion further comprises combining the plurality of operational cross-sectional shape segments and the plurality of operational cross-sectional size segments to define a bore distortion surface indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claim 14, Selmani discloses that determining the estimated bore distortion comprises: determining a plurality of estimated operational cross-sectional shapes and a plurality of estimated operational cross-sectional sizes of the cylinder bore at each of a plurality of crankshaft angles at least partially through at least one stroke of a piston during operation of the internal combustion engine [Fig. 8]; and
combining the plurality of estimated operational cross-sectional shapes and the plurality of estimated operational cross-sectional sizes to define a bore distortion surface for each of the plurality of crankshaft angles indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claim 15, Selmani discloses that determining the at least one ring-related parameter comprises determining the at least one ring-related parameter based at least in part on at least some of the bore distortion surfaces [Page 8 – “Finally, in Fig. 15 are depicted the results for the distorted bore in real conditions, namely when all the distortion orders are included and combined together.”].

Regarding Claim 16, Selmani discloses that determining the estimated bore distortion comprises determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles through at least two strokes of a piston [Fig. 8 – top, mid, bottom].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    548
    791
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    64
    788
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Selmani teaches that the bore distortion is based on a plurality of bore distortions corresponding to a plurality of respective piston locations [Fig. 8 – top, mid, bottom].  Figs. 6/7 of Selmani are introduced to disclose displaying a representation of an undistorted bore hole along with the representation of the distortion.

Applicant argues:

    PNG
    media_image3.png
    439
    789
    media_image3.png
    Greyscale

Examiner’s Response:
	Mavrigian is not relied on for teaching the limitations of the claims except for the recited 3D representation.  It would have been obvious to display the analysis results in such a manner so that a user could easily visualize the effects of cylinder bore distortion.

Applicant argues:

    PNG
    media_image4.png
    42
    794
    media_image4.png
    Greyscale

Examiner’s Response:
	Drossel is not relied on in the rejections presented above, so the Applicant’s arguments about Drossel are moot at this time.

Applicant argues:

    PNG
    media_image5.png
    509
    787
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    372
    789
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Kamat teaches that a failure to properly thermally control an engine can result in problematic bore distortions [Paragraph [0002]].  As such, one having ordinary skill in the art would have found it obvious to provide proper thermal control of the engine in the event that bore distortions are indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Delprete et al., Gas escape to crankcase: impact of system parameters on sealing behavior of a piston cylinder ring pack, IJEEE, 3.11.2019
	US 20180230935 A1 – CYLINDER BLOCK FOR INTERNAL COMBUSTION ENGINE
	US 20130218535 A1 – PROCESS FOR REDUCING LUBRICATION OIL CONSUMPTION FOR INTERNAL COMBUSTION ENGINES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865